Title: James Madison to John Quincy Adams, 20 December 1826
From: Madison, James
To: Adams, John Quincy


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Decr. 20. 1826
                            
                        
                        The Copy of your Message to Congress transmitted under your Cover, having arrived during an absence at our
                            University from which I am but just returned, a regretted delay has taken place in acknowledging the favor. I now offer my
                            thanks for it, with an expression of the due sense I have of the increased interest given to the topics embraced in the
                            Communication, by the eloquent and impressive form in which they are presented. With the highest esteem & respect
                        
                            
                                James Madison
                            
                        
                    